Citation Nr: 1512113	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include bacterial folliculitis and hidradenitis, also to include as secondary to service-connected atypical psychosis.

2.  Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied, in pertinent part, service connection for bacterial folliculitis/hidradenitis and service connection for headaches.

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2010, the Board remanded the issues for further development.  In December 2013, the Board again remanded the issues in order to obtain an addendum medical opinion.  As discussed below, the addendum opinion substantially complies only in part with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for foot fungus, to include as secondary to service-connected atypical psychosis, has been raised by the record in an August 1997 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  A skin disorder did not manifest in service and is not otherwise related to service.

2.  A skin disorder is neither caused nor aggravated by service-connected atypical psychosis.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A skin disorder is not proximately due to, the result of, or aggravated by service-connected atypical psychosis.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by March 2006 and November 2006 letters sent to the Veteran prior to adjudication by the RO, and by a May 2007 letter notifying the Veteran of the RO's rating decision.  In addition, the Veteran was notified of the Board's January 2010 remand regarding his claims on appeal, and in February 2010, the RO mailed the Veteran a letter informing him of the type of evidence needed to substantiate his claims.  The claims were last adjudicated in June 2014, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.  Thereafter, in June 2014, the Veteran submitted a waiver of DRO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim of entitlement to service connection for a skin disorder.  Service treatment records, post-service VA and private medical records, service personnel records, Social Security Administration (SSA) records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA afforded the Veteran a medical examination and subsequent addendum opinion in connection with his claim, and the combined examination reports are found to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.  A waiver of RO review of new evidence was submitted by the Veteran in June 2014, and no new evidence has been submitted since that time.

Finally in this regard, during the October 2009 Board hearing, the undersigned Veterans Law Judge asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  These actions supplemented VA's compliance with the VCAA and complies with 38 C.F.R. § 3.103.

The Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim herein.  There is no additional evidence to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that his current skin disorder was caused by asbestos exposure in service, or, alternatively, that it is caused by the medications he takes for his service-connected atypical psychosis.  For the reasons discussed below, the Board has determined that service connection is not warranted on either a direct or secondary basis.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

During a March 2009 DRO hearing, the Veteran claimed that he was exposed to asbestos in service.  He also claimed that his skin itched during service, but noted that otherwise had no significant skin symptoms.  During a October 2009 Board hearing, he averred that he had breakouts on his arms during service, reiterating that, in his opinion, these symptoms were caused by asbestos exposure.  The Veteran has alternatively claimed (also during the October 2009 Board hearing) that his skin problems began when he started taking medication for his service-connected psychiatric disorder, stating that his skin was normal before he began taking the medication (which he claimed was Thioridazine).  He has never alleged that he received any treatment for skin problems during service.

Service treatment records reveal no complaints of or treatment for any skin problems.  In May 1976, an induction examination revealed normal skin, and the Veteran denied skin diseases in his May 1976 report of medical history.  Service personnel records show that the Veteran served on the USS Franklin D Roosevelt from January 1977 to July 1977.  Thereafter, he served on the USS Shenandoah from August 1977 to January 1978; from January 1978 until June 1978; and from August 1978 until discharge.  A review of the record reveals no evidence that he was ever exposed to asbestos.

Post-service treatment records reflect treatment for mental health problems immediately following separation.  The first documented treatment for skin problems was in September 1986, when the Veteran complained of a boil on his buttock that was evaluated as an intergluteal abscess.  In October 1986, surgery was performed to remove the abscess.  In March 1987, he complained of a rash on his groin, and in October 1988, an examination revealed folliculitis of the chest; furunculosis of the buttock; tinea pedis; and pseudo-follicular barbae.  In July 1991, the Veteran complained of a rash on his neck and on the back of his legs.  In September 1994, a physical examination was performed which revealed normal skin except for scarring on the navel and on the right knee, from past surgical procedures.

Private medical records reflect that in November 1996, the Veteran sought treatment for an "eruption involving the buttocks area and back."  He reported that such eruptions "used to come maybe once a year" but lately had recurred more often.  He indicated that he was taking Malaril and Thorazine.  On examination, follicular-based pustules and numerous hyperpigmented papules were observed on the buttocks and thighs.  A diagnosis of bacterial folliculitis was noted.  In addition, the treatment note reflected that the private examiners looked into the "interactions with Malaril and Thorazine and none are listed."  The Veteran was directed to use Hibiclens soap and Tetracycline.

Podiatry treatment notes reveal that in January 1998, the Veteran underwent a procedure to remove a benign skin lesion.  Additional procedures to remove benign skin lesions were performed in May 2000, February 2001, July 2001, and November 2001.

Thereafter, VA medical records indicate that the Veteran received treatment for dermatitis and recurrent boils, rashes, and pustules on the scrotum, groin, neck, and chin.  In January 2004, a diagnosis of dermatitis was noted, and in March, May, and September 2004, boils (alternatively described as small red pustules) were observed on the scrotum, and cellulitis was also noted on the left inner thigh.  In June 2004 and October 2004, the Veteran was treated by a private medical provider for recurrent boils involving the groin and armpits.  In June 2004, a diagnosis of hidradenitis in the groin and bilateral axilla (armpit) areas was noted.  In October 2004, a diagnosis of scrotal folliculitis was noted, and in December 2004, surgery was performed at a VA facility to remove the growth on the scrotum.  A December 2005 treatment note indicates that the Veteran was seen at that time for recurrent boils.

In September 2006, the Veteran complained of soreness on his scalp.  A 2 cm lesion was observed, and in October 2006 a diagnosis of folliculitis on the scalp was noted.  (An undated photograph, which is also of record, revealed vague markings on the Veteran's scalp.)

In June 2007, the Veteran was treated for a rash on his groin and chin areas, and a history of folliculitis was noted.  In September 2007, he complained of a "raised area" on his neck that ached and was tender.  In April 2009, private medical records confirmed a general diagnosis of folliculitis.

In March 2010, a VA examination was performed.  The examiner confirmed a history of folliculitis and hidradenitis.  The examiner specifically noted that folliculitis symptoms, characterized as inflamed lesions, were present in the face and groin area, but that no hidradenitis symptoms, characterized by abscesses in the armpits, were present at the time of the examination.  The examiner further noted that service treatment records were negative for either condition.  After reviewing the claims file, the examiner opined that the Veteran's skin manifestations were not caused by or a result of his military service, nor were they secondary to his atypical psychosis or treatment for his psychosis.  By way of explanation, the examiner noted that there was no documentation of any treatment for either hidradenitis or folliculitis during service, noting also that "there is no medical evidence that psychosis or the treatment for psychosis can cause these 2 skin conditions."

Following the December 2013 remand, in which the Board found the examiner's opinion inadequate because it did not address (a) whether the Veteran's skin disorder was related to in-service asbestos exposure or (b) whether his skin disorder was aggravated by the medications prescribed for his service-connected atypical psychosis, a January 2014 addendum opinion was obtained.  In the addendum, the examiner reiterated that the Veteran's service treatment records did not contain any evidence of a skin disorder or treatment for skin-related symptoms.  The examiner opined that "[t]he veterans [sic] folliculitis and history of hidradenitis are not caused by asbestos," and that his "skin conditions are not aggravated by his psychosis nor by his medications."  In support of these conclusions, the examiner noted that "[t]here is no scientific literature that supports these assertions."

The Board finds, as an initial matter, that the medical and lay evidence of record demonstrates no direct causal link between the Veteran's skin disorder and service, including his unsubstantiated claims of exposure to asbestos during service.  Therefore, service connection is not warranted.

As noted above, service treatment records are negative for skin complaints or treatment, and post-service medical records reflect an initial complaint for skin problems (specifically, an intergluteal abscess) in September 1986, more than six years after his discharge from service.  Thereafter, VA treatment notes demonstrate treatment for skin-related symptomatology that was variously characterized as dermatitis, folliculitis, furunculosis, and hidradenitis, with no evidence of a link to service aside from the Veteran's own allegations (addressed below).

Most significantly, the March 2010 VA examination report and subsequent January 2014 addendum concluded that the Veteran's skin disorders were not caused by, related to, or aggravated by his service, or by his claimed exposure to asbestos in service.  The March 2010 opinion noted that there was no evidence of skin disease during service, and the January 2014 addendum opinion clarified that, notwithstanding the Veteran's statements that his skin disorders were linked to in-service asbestos exposure, the medical evidence of record demonstrated no long-term skin disorders, to include folliculitis and hidradenitis, caused by asbestos.  In support of this assertion, the examiner noted that there was "no scientific literature that supports" the Veteran's claim that his skin disorder could be caused by asbestos.  As the March 2010 and January 2014 examination report and opinions, taken together, were based on a review of the claims file, an in-person examination, and a consideration of the Veteran's lay statements and in particular his allegation of asbestos exposure, the Board finds them to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In sum, the medical evidence of record demonstrates a remote, post-service onset of skin problems that were not related to in-service asbestos exposure.

The Board has considered the Veteran's lay statements regarding the possible causal relationship between his skin disorders and service.  To the extent that he has asserted a nexus between his skin disorders and in-service asbestos exposure, the Board notes that while he is competent to report the onset of symptoms within his personal observation (such as a rash or boil), mere lay testimony is not competent to establish a link between in-service asbestos exposure and current skin disorders.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay testimony is not competent to prove that which would requires specialized knowledge or training); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Even assuming that he was exposed to asbestos in service, the Veteran's statements alone are not competent to demonstrate a nexus, particularly in light of the probative medical evidence discussed above.  In addition, the Board notes the first documentation of skin symptoms was in 1986, more than six years after separation, a fact which, though not dispositive, weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Taken as a whole, the Board finds that probative medical evidence of record outweighs the Veteran's lay statements.

Furthermore, the Board notes that service treatment records show no evidence of a chronic skin disorder or associated manifestations sufficient to identify the disease entity which would justify a finding of service connection under 38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does have a documented history of benign skin neoplasms, however that is not a chronic disease under 38 C.F.R. § 3.309(a), and none of the other chronic diseases enumerated, such as malignant skin tumors, have been demonstrated in his post-service medical history.  Moreover, as noted above, the first documented evidence of skin-related symptoms was in 1986, more than six years after the Veteran's discharge from active duty, and thus continuity of symptomatology since service has not been shown.  Accordingly, presumptive service connection for chronic diseases is not warranted.

The Board has also considered the Veteran's theory, presented during his October 2009 Board hearing, that his skin disorder is causally related to the medications he takes for his service-connected atypical psychosis.

Service connection is warranted for disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

After a review of the record, the Board finds that the evidence is against service connection on a secondary basis.  The medical evidence of record-namely, the March 2010 VA examination report and January 2014 addendum opinion-demonstrates no link between his skin disorder and psychiatric medications.  The January 2014 addendum opinion specifically addressed a possible relationship between his skin symptoms and such medications, finding that there is "no scientific literature that supports [the Veteran's] assertions."  The Board finds this conclusion, rendered by a medical professional on the basis of an in-person examination and review of the Veteran's medical history, to be probative.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In addition, the November 1996 treatment note from the private medical provider also indicated that a reaction between the Veteran's medications was investigated as a possible cause of his skin symptoms, but no link was found.

The Board also finds that, notwithstanding the Veteran's allegations, his lay testimony is not competent evidence of a link between his psychiatric medications and his skin disorder.  In short, although he is competent to report on readily observable symptoms and the date of their onset, he is not competent to testify regarding complex medical issues.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  Thus, while he has credibly asserted that skin symptoms developed at the time he began taking psychiatric medication, without some competent evidence of a nexus, a claim for service connection on a secondary basis cannot be substantiated.  Also of note, with regard to the Veteran's lay statements of record, is his statement, during the October 2009 Board hearing, that he has never been told that his skin symptoms were a possible side effect of his medications.  See Jandreau, 492 F.3d at 1377 (lay evidence can be competent and sufficient when the layperson is reporting a contemporaneous medical diagnosis, or when the layperson is describing symptoms which support a later diagnosis by a medical professional).

In sum, the evidence deemed most probative by the Board demonstrates that there is no link between the Veteran's skin disorder and service, on either a presumptive or a direct basis.  Furthermore, the probative evidence demonstrates no link between his skin disorder and his service-connected atypical psychosis, to include medications for atypical psychosis.  Rather, the evidence of record demonstrates a remote post-service onset of skin symptoms which are unrelated to service.  Consequently, service connection for a skin disorder is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include bacterial folliculitis and hidradenitis, also to include as secondary to service-connected atypical psychosis, is denied.


REMAND

In December 2013, the Board remanded the issue of entitlement to service connection for headaches because the March 2010 VA medical opinion of record did not adequately address the Veteran's lay assertions, and because it was unclear whether his headaches were due to service-connected atypical psychosis or the medications associated with this disease.  Unfortunately, because the January 2014 addendum opinion failed to adequately respond to the Board's remand directives, another remand is required.

In short, the January 2014 addendum opinion restates the examiner's previous reliance on the absence of medical documentation of headaches without giving any credence to the Veteran's lay assertions, and furthermore fails to accurately describe his medical history.  For example, the Veteran has reported that he fell and hurt his head and knee while playing basketball in service, averring that he has had headaches since that injury.  Service treatment records confirm a documented right knee basketball-related injury, which could be consistent with the Veteran's claim.  However, the January 2014 addendum opinion summarily dismissed the Veteran's allegations (as well as the September 2011 "buddy statement" confirming the Veteran's account of in-service headaches) without addressing the specific claims and reconciling them in a well-reasoned medical opinion.

In addition, there are documented complaints of headaches in March 2002, April 2002, April 2007, and December 2007, and therefore the January 2014 examiner's comment that "I have never seen a patient have a history of continuing symptoms that are severe enough to apply for compensation and NEVER mention them to his physician or caregivers at least once after separation" is inaccurate, rendering his opinion unreliable.  Lastly, the examiner conceded that the Veteran's psychiatric medications could cause headaches, but did not adequately explain why they did not do so in this case.  Given the various shortcomings of the January 2014 addendum opinion, the Board finds that a new addendum opinion is required before a decision can be reached on this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claims file to a different examiner than the examiner who completed the March 2010 examination and January 2014 addendum, for a second addendum opinion.  In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's headaches.  In a detailed rationale, the examiner should specifically address the following topics:

(a)  Discuss the Veteran's claim that he injured his head and knee during an in-service basketball game.  Specifically comment on the documented February 1977 basketball-related knee injury noted in the service treatment records.

(b)  Discuss the Veteran's report of headaches in April 1977 that was assessed as motion sickness.  Specifically comment on whether the report of headaches is consistent with the Veteran's claimed basketball-related head injury and subsequent assertion that he has experienced headaches since that injury.

(c)  Discuss the Veteran's post-service documentation of headache complaints and treatment, including March 2002 and April 2002 SSA examination findings; April 2007 and December 2007 complaints of headaches found in VA treatment notes; a January 2008 head CT scan; the September 2011 "buddy statement" indicating that the Veteran complained of headaches in 1978; and the March 2010 and January 2014 VA findings.

(d)  Discuss the Veteran's current medications, particularly those that he is taking for his service-connected atypical psychosis.  Specifically comment on the possible nexus between the Veteran's headaches and his psychiatric medications, to include whether these medications are generally known to cause headaches.

The examiner should incorporate the Veteran's statements into any rationale or opinion provided.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches were incurred in or aggravated by the claimed in-service head injury, or are otherwise due to an event or incident in service.

The examiner should also opinion as to whether it is at least as likely as not (50 percent probability or more) that his headaches are proximately due to, the result of, or aggravated by his service-connected atypical psychosis or the medications associated with this disorder.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


